DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #07-011
August 15, 2007
Dear State Medicaid Director:
The purpose of this letter is to provide guidance to States interested in peer support services
under the Medicaid program. The Centers for Medicare & Medicaid Services (CMS) recognizes
that the mental health field has seen a big shift in the paradigm of care over the last few years.
Now, more than ever, there is great emphasis on recovery from even the most serious mental
illnesses when persons have access in their communities to treatment and supports that are
tailored to their needs. Recovery refers to the process in which people are able to live, work,
learn and participate fully in their communities. For some individuals, recovery is the ability to
live a fulfilling and productive life despite a disability. For others, recovery implies the
reduction or complete remission of symptoms.
Background on Policy Issue
States are increasingly interested in covering peer support providers as a distinct provider type
for the delivery of counseling and other support services to Medicaid eligible adults with mental
illnesses and/or substance use disorders. Peer support services are an evidence-based mental
health model of care which consists of a qualified peer support provider who assists individuals
with their recovery from mental illness and substance use disorders. CMS recognizes that the
experiences of peer support providers, as consumers of mental health and substance use services,
can be an important component in a State’s delivery of effective treatment. CMS is reaffirming
its commitment to State flexibility, increased innovation, consumer choice, self-direction,
recovery, and consumer protection through approval of these services. The following policy
guidance includes requirements for supervision, care-coordination, and minimum training
criteria for peer support providers.
As States develop behavioral health models of care under the Medicaid program, they have the
option to offer peer support services as a component of a comprehensive mental health and
substance use service delivery system. When electing to provide peer support services for
Medicaid beneficiaries, State Medicaid agencies may choose to collaborate with State Mental
Health Departments. We encourage States to consider comprehensive programs but note that
regardless of how a State models its mental health and substance use disorder service delivery
system, the State Medicaid agency continues to have the authority to determine the service
delivery system, medical necessity criteria, and to define the amount, duration, and scope of the
service.

Page 2 – State Medicaid Director
States may choose to deliver peer support services through several Medicaid funding authorities
in the Social Security Act. The following current authorities have been used by States to date:
• Section 1905(a)(13)
• 1915(b) Waiver Authority
• 1915(c) Waiver Authority
Delivery of Peer Support Services
Consistent with all services billed under the Medicaid program, States utilizing peer support
services must comply with all Federal Medicaid regulations and policy. In order to be
considered for Federal reimbursement, States must identify the Medicaid authority to be used for
coverage and payment, describe the service, the provider of the service, and their qualifications
in full detail. States must describe utilization review and reimbursement methodologies.
Medicaid reimburses for peer support services delivered directly to Medicaid beneficiaries with
mental health and/or substance use disorders. Additionally, reimbursement must be based on an
identified unit of service and be provided by one peer support provider, based on an approved
plan of care. States must provide an assurance that there are mechanisms in place to prevent
over-billing for services, such as prior authorization and other utilization management methods.
Peer support providers should be self-identified consumers who are in recovery from mental
illness and/or substance use disorders. Supervision and care coordination are core components
of peer support services. Additionally, peer support providers must be sufficiently trained to
deliver services. The following are the minimum requirements that should be addressed for
supervision, care coordination and training when electing to provide peer support services.
1) Supervision
Supervision must be provided by a competent mental health professional (as defined by the
State). The amount, duration and scope of supervision will vary depending on State Practice
Acts, the demonstrated competency and experience of the peer support provider, as well as the
service mix, and may range from direct oversight to periodic care consultation.
2) Care-Coordination
As with many Medicaid funded services, peer support services must be coordinated within the
context of a comprehensive, individualized plan of care that includes specific individualized
goals. States should use a person-centered planning process to help promote participant
ownership of the plan of care. Such methods actively engage and empower the participant, and
individuals selected by the participant, in leading and directing the design of the service plan
and, thereby, ensure that the plan reflects the needs and preferences of the participant in
achieving the specific, individualized goals that have measurable results and are specified in the
service plan.

Page 3 – State Medicaid Director
3) Training and Credentialing
Peer support providers must complete training and certification as defined by the State. Training
must provide peer support providers with a basic set of competencies necessary to perform the
peer support function. The peer must demonstrate the ability to support the recovery of others
from mental illness and/or substance use disorders. Similar to other provider types, ongoing
continuing educational requirements for peer support providers must be in place.
Please feel free to contact Gale Arden, Director, Disabled and Elderly Health Programs Group, at
410-786-6810, if you have any questions.
Sincerely,
/s/
Dennis G. Smith
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Martha Roherty
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Jacalyn Bryan Carden
Director of Policy and Programs
Association of State and Territorial Health Officials
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Debra Miller
Director for Health Policy
Council of State Governments

